MEMORANDUM **
California state prisoner Askia S. Ashanti appeals pro se from the district court’s judgment dismissing for failure to exhaust administrative remedies his 42 U.S.C. § 1983 action alleging grooming policies enforced at various California prisons violated his First Amendment rights. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo the district court’s determination that a prisoner failed to exhaust available administrative remedies, and review for clear error its findings of fact. Wyatt v. Terhune, 315 F.3d 1108, 1117 (9th Cir.2003). We affirm.
The district court properly dismissed the action without prejudice to refiling because Ashanti failed to exhaust administrative remedies prior to filing his original complaint. See McKinney v. Carey, 311 F.3d 1198, 1199-1200 (9th Cir.2002) (per curiam) (holding that 42 U.S.C. § 1997e(a) requires dismissal without prejudice where a prisoner has not exhausted administrative remedies prior to filing suit).
Ashanti’s remaining contentions are unpersuasive.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.